MORTON, Circuit Judge.
I concur, but I think that the statement of the rule in the opinion is too artificial. The practice in the Third Circuit as shown by P. & R. Ry. Co. v. United States, 247 F. 466 and Philadelphia & R. Ry. Co. v. U.S., 247 F. 469, seems to me much better. Confusing and unnecessary refinements in practice which serve no useful purpose ought to be avoided, especially when they rest on such doubtful foundations and involve such possibilities of absurdity as the present rule. See Universal Oil Products Co. v. Skelly Oil Co. (D.C.) 12 F.(2d) 271, 272. Inferences of fact drawn by a trial judge in actions at law heard jury-waived and submitted wholly or partly on agreed facts under rule 49 of the District Court stand, I think, on the same footing as other findings of fact by him or by a jury. Many findings of fact are inferential in character, which means only that the facts explicitly established, when viewed in the light of common knowledge and experience, show that other facts did or did not exist. Such inferred facts are, in effect, “stated” as much as the sum of given figures which are to be added together. So here, if from the facts before the trial judge no reasonable inference could be drawn except that the statute had been knowingly and willfully violated, I think his failure or refusal to draw that inference — or recognize that fact — would be an error of law, as was held in United States v. Phila. & R. Ry. Co., 247 F. 469 (C.C.A.3). In that case the facts were “undisputed.” Here they are “agreed." I do not think that the shadowy distinction between these two words is a sufficient reason for treating the cases differently on appeal. *368In the present case it seems to me that the facts stated do not compel a finding that the violation of the statute was knowing and willful. I therefore concur in the result.